By the Court, McArthur, J.:
This cause was heard and determined by this court at the-last term. The decree then entered shows, among other things, that it was found and adjudged “that the indebtedness of said partnership consists of a claim of W. H. Poster for services, amounting to twenty-eight hundred and forty-eight dollars and seventy-five cents,” and it was decreed that all the property of the partnership be sold;- that the proceeds of such sale be paid over to the clerk of the court from which the appeal was taken, and “thereafter distributed according to the directions of this decree; that respondent Joseph Knott and respondent Levi Knott each receive one fourth, and that appellant, A. J. Knott, receive *338one half of the proceeds of the sale of the partnership property and money in the hands of the receiver after the payment of the said indebtedness of said partnership.”
After the mandate of this court had been sent to the court below, that court, in carrying out the decree on motion, ordered the clerk to pay over to Foster the amount of his claim as found by this court, and from that order this appeal is taken. The decree of this court at the last term must be regarded as final and conclusive upon all matters contained therein, including the liability of the late firm to Foster. If the present appeal -is sustained and the order of the court below reversed, the effect will be to impeach or set aside the former decree, as to that matter which, in our opinion, would conflict with section 377 of the code of civil procedure.
In ordering th® payment of the firm’s ascertained liability to Foster before distributing the partnership property and assets, the court below followed the decree of this court, and did not err. It is laid up among the fundamentals of the law that there can be no distribution of the property of a dissolved partnership among the partners until the debts are paid. Furthermore, we are of opinion that in a suit for dissolution of copartnership the court should ascertain the amount of the indebtedness of the partnership as well as the value of the partnership property, and the respective interest of each partner therein.
We found that this debt was due to Foster. Of course such finding was not conclusive as to him, for he was not a party to the suit, but it was conclusive as to the Knotts. By accepting the amount found by the court, Foster has absolutely extinguished the only liability of the late firm, and he can never be heard to say aught against the correctness of finding of the court in relation thereto, and his receipt would be a perfect defense to the Knotts should he institute an action against them.
Decree affirmed.